Citation Nr: 0208133	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an evaluation in excess of 50 percent for 
anxiety reaction with post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1943 to May 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision, in 
which the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO) denied service connection for left 
and right knee disorders and the reopening of a claim for 
service connection for residuals of a back injury, and 
continued the 10 percent evaluation assigned the veteran's 
anxiety reaction.  

In February 2001, the Board affirmed the RO's denial of the 
reopening of a claim for service connection for residuals of 
a back injury and remanded the remainder of the appealed 
issues to the RO for additional development.  In a rating 
decision dated in July 2001, the RO recharacterized the 
veteran's psychiatric disorder to include PTSD and increased 
the evaluation assigned that disability to 50 percent, 
effective April 13, 1998, the day the RO received the 
veteran's claim for an increased evaluation. 


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
evidence necessary for the equitable disposition of those 
claims. 

2.  The veteran's left and right knee disorders are not 
related to his period of active service.

3.  The veteran's psychiatric disability primarily manifests 
as anxiety and a speech impediment, which worsens with stress 
and causes social withdrawal.

4.  The veteran's psychiatric disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102). 

2.  A right knee disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102). 

3.  The criteria for an evaluation in excess of 50 percent 
for anxiety reaction with PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Codes 
9400, 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for left and right knee 
disorders and whether he is entitled to an evaluation in 
excess of 50 percent for a psychiatric disorder.  In a rating 
decision dated in September 1998, the RO denied the veteran 
entitlement to these benefits and the veteran appealed this 
decision.  

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107). 
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in its February 2001 
decision, the Board notified the veteran of the change in the 
law and indicated that a remand was necessary so that the RO 
could develop the evidence pursuant to that law.  A review of 
the claims file reflects that, after the Board remanded the 
case to the RO, the RO indeed undertook all development 
necessary to comply with the VCAA and then readjudicated the 
veteran's claim based on all of the evidence of record.  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

I.  Service Connection

The veteran seeks service connection for left and right knee 
disorders that he asserts manifested in service.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may be presumed if it is shown 
that the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2001).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

The veteran in this case had active service from February 
1943 to May 1945.  His service medical records reflect that, 
during that time period, he did not express, and was not 
treated for, left or right knee complaints.  During a 
paratrooper examination in August 1944, an examiner noted the 
veteran's bones, joints and muscles to be normal and remarked 
that the veteran was active and supple with firm muscles and 
sound limbs.  Thereafter, in early 1945, the veteran injured 
his back during a parachute jump.  He then began to walk with 
a list to the right.  In April 1945, he explained that he did 
not have pains in his legs, but walked with an abnormal gait 
to overcompensate for his painful back.  In May 1945, the 
veteran was hospitalized for severe conversion hysteria that 
was precipitated by fear of parachute jumping and a desire to 
leave military service and manifested by stuttering, limping 
in the right leg, back pain and apprehension.  The veteran 
was discharged for this disorder.

Post-service medical documents of record, including VA and 
private outpatient treatment records and reports of 
hospitalization, establish that the veteran currently has 
left and right knee disorders, including arthritis.  However, 
this evidence also establishes that these disorders are not 
related to the veteran's period of active service and that 
the arthritis did not manifest within a year of the veteran's 
May 1945 discharge.

Following discharge, in June 1947, the veteran underwent a VA 
examination, during which he did not report any knee 
complaints and an examiner found that the veteran had no 
disability of the knees.  During another VA examination in 
June 1949, the veteran did not allege, and the examiner did 
not note, any abnormalities of the knees. 

In February 1991, the veteran injured his left knee when he 
was operating a table saw and slipped on the floor in a 
twisting fashion.  In August 1991, he sought treatment for 
persistent medical parapatellar pain.  Magnetic resonance 
imaging revealed a significant tear of the medical meniscus, 
a finding which necessitated admission for arthroscopic 
evaluation, a partial medial meniscectomy, and debridement of 
the medical compartment and patella.  The veteran's 
postoperative diagnosis was medical meniscus cartilage tear 
of the left knee with primarily medical compartment 
degenerative joint disease and patellofemoral degenerative 
joint disease.

The veteran again complained of knee pain in April 1998, at a 
VA Medical Center.  X-rays of the knees revealed moderate to 
moderately advanced bilateral degenerative arthritis and 
medical varus gonarthrosis, left greater than right.  

A VA examiner confirmed degenerative arthritis of both knees 
during a VA joints examination conducted in May 2001.  He 
also addressed the etiology of the veteran's knee disorders.  
After reviewing the veteran's service medical records and 
finding that they contained no mention of an in-service knee 
injury, he concluded that it was impossible for him to 
associate the veteran's current knee arthritic problems with 
any condition that occurred during active service.  He 
explained that it was more likely that the knee problem 
resulted from wear and tear associated with carpentry work, 
in which the veteran engaged for 40 years.  

Based on the evidence noted above, the Board finds that the 
veteran's left and right knee disorders are not related to 
his period of active service.  The Board also finds that 
service connection may not be presumed for arthritis of the 
left and right knee as this disease is not shown to have 
manifest itself in either knee to a compensable degree within 
one year of the veteran's separation from service. 

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is simply no evidence other than the veteran's 
assertions establishing that his left and right knee 
disorders are related to his period of active service.  
Unfortunately, these assertions, alone, may not be considered 
competent evidence of a nexus.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

Based on the aforementioned findings, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
left and right knee disorders.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of these 
claims and these claims must be denied. 

II.  Higher Evaluation - Psychiatric Disorder

The veteran asserts that the evaluation assigned his anxiety 
reaction with PTSD should be increased to reflect more 
accurately the severity of his psychiatric symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2001).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO initially granted the veteran service 
connection for a psychiatric disability (then characterized 
as conversion hysteria, manifested by stuttering, limping in 
right leg, pain in back and apprehension, without organic 
basis) by rating decision dated June 1945.  The RO assigned 
this disability an evaluation of 30 percent, effective from 
May 1945.  By rating decision dated July 1947, the RO 
recharacterized the veteran's psychiatric disability as 
psychoneurosis, hysteria, and decreased the evaluation 
assigned that disability to 10 percent, effective from 
September 1947.  By rating decision dated April 1960, the RO 
recharacterized the veteran's psychiatric disability as 
anxiety reaction, mild, and decreased the evaluation assigned 
that disability to zero percent, effective from June 1960.  
In September 1960, the Board reinstated the 10 percent 
evaluation assigned the veteran's psychiatric disability, 
effective from June 1960, and in October 1960, the RO 
effectuated the Board's decision.  

In a VA Form 21-4138 (Statement in Support of Claim) received 
in April 1998, the veteran filed a claim for an increased 
evaluation for his psychiatric disability.  At that time, the 
10 percent evaluation was still in effect.  By rating 
decision dated in July 2001, the RO increased the evaluation 
assigned the veteran's anxiety reaction to 50 percent, 
effective from April 1998, the date the RO received the 
veteran's claim for an increased evaluation.  By rating 
decision dated in August 2001, the RO recharacterized the 
veteran's psychiatric disability to include PTSD.  

Since the veteran filed his claim for an increased 
evaluation, the RO has evaluated the veteran's psychiatric 
disability pursuant to Diagnostic Codes (DCs) 9400, 9411, 
9434, all of which are governed by the general rating formula 
for mental disorders set forth in 38 C.F.R. § 4.130.  Under 
38 C.F.R. § 4.130, DCs 9400 (Generalized Anxiety Disorder) 
and 9411 (PTSD), a 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DCs 9400, 9411 (2001).  

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DCs 9400, 9411 
(2001).

In this case, based on the above criteria, the Board finds 
that the veteran's psychiatric disability picture more nearly 
approximates the criteria for the 50 percent evaluation that 
is currently assigned under DCs 9400, 9411 (2001).  As 
explained in greater detail below, this disability is 
primarily manifested by anxiety and a speech impediment, 
specifically, a stammer, that worsens with stress and results 
in social withdrawal.  Although this disability has caused 
some industrial and social impairment, it has not resulted in 
impairment or deficiencies in family relations, judgment, 
thinking and mood. 

As previously indicated, the veteran had active service from 
February 1943 to May 1945.  He was discharged from this 
period of service for a psychiatric disability manifested by 
stuttering, limping in the right leg, pain in the back and 
apprehension.  From the date of his discharge to 1960, he 
participated in one VA field examination and underwent three 
VA examinations.  During these examinations, the veteran 
consistently reported intermittent employment and exhibited a 
stutter.  

In May 1947, an examiner noted a stutter, but no symptoms of 
nervousness.  The veteran reported that his stutter worsened 
when he became excited or was in the presence of strangers.  
He also reported that he and his wife occasionally went to 
shows and visited with family and friends.  In June 1947, an 
examiner noted that the veteran had a mild speech defect, but 
no diffuse anxiety or apprehensive expectation or other 
somatic complaints.  The veteran reported that he worked only 
three to four days weekly due to back pain, had a pleasant 
home life, and occasionally went to the movies and drove his 
car.  The examiner concluded that the veteran had adjusted 
fairly well to civilian life, but still had considerable 
industrial and social incapacity.  In June 1949, the veteran 
reported an intermittent work history as a carpenter.  The 
examiner noted a stammer, but indicated that the veteran did 
not appear particularly anxious, depressed or under emotional 
tension.  The examiner concluded that the veteran's 
industrial adjustment since discharge had been excellent 
until November 1948, when he quit working; however, there was 
no evidence establishing that this inability to work related 
to a functional nerve disorder.  He characterized the 
veteran's psychiatric disability as mild.  Another examiner 
characterized the veteran's psychiatric disability as mild in 
April 1960.  On this date, the veteran stammered and had mild 
diffuse anxiety.  He again reported that he liked to go with 
his wife to the movies and to visit friends and had a good 
relationship with his wife. 

The veteran's psychiatric disability was not evaluated again 
until 1998, when he sought VA outpatient treatment.  At that 
time, the veteran reported that he had worked as a carpenter 
since his discharge, had retired four years earlier, and had 
been married for 50 years.  He also reported that his stutter 
had hindered his ability to do more with his career, go into 
business and earn a higher income and caused him discomfort 
in social settings.  An examiner noted that the veteran's 
stutter was the only manifestation of his anxiety and that it 
was noticeable enough that it would present a negative image 
in a business setting.  During subsequent mental health 
visits in 1998 and 1999, an examiner determined that the 
veteran was not in need of inpatient psychiatric treatment.  
On one occasion, however, that examiner characterized the 
veteran's PTSD with anxiety as severe and indicated that the 
veteran's anxiety disorder, which produced stuttering speech, 
had limited the veteran's ability to assume positions of 
responsibility for which his intellect and experience 
qualified him. 

During VA outpatient treatment rendered from 2000 to 2001, an 
examiner noted that the veteran's life had been seriously 
affected in a negative way by the psychological damage caused 
in service.  He also noted that the veteran had a stable 
family situation and was able to function adequately in 
retirement, but that his stutter caused distress and 
compromised his ability to relate to people.  In October 
2000, the examiner assigned the veteran's psychiatric 
disability a Global Assessment of Functioning (GAF) score of 
70, and in February 2001, he indicated that this disability 
caused the veteran a significant degree of occupational 
impairment.

The VA last examined the veteran's psychiatric disability in 
May 2001, during a VA examination.  On this date, the veteran 
reported that he had been a carpenter all of his life and 
attended church and some meetings with The American Legion.  
He also reported feeling easily agitated and experiencing 
constant tension and tension-type headaches.  The examiner 
found that the veteran was anxious and had a stutter that 
increased as the tension increased.  He also found that the 
veteran responded to questions in a relevant, logical and 
goal-directed manner, revealing no impairment of thought 
process or communication, denied delusions, hallucinations, 
suicidal and homicidal ideation, panic attacks, loss of 
impulse control and sleep impairment, had good eye contact 
and adequate personal hygiene, was oriented to time, place 
and person, had intact memory for recent and remote events, 
and displayed no obsessive or ritualistic behavior.  The 
examiner assigned the veteran's psychiatric disability a GAF 
score of 50, and explained that the veteran's speech 
impediment, specifically, the stammer, interfered with the 
veteran's social function as it embarrassed him and resulted 
in social withdrawal.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2001), a score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A score of 51 to 60 
represents moderate symptoms.  A score of 61 to 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

Considering the aforementioned definitions, it appears that 
the GAF scores assigned the veteran indicate a psychiatric 
disability that ranges in severity from mild to serious.  The 
medical findings confirm this fact by showing some 
occupational and social impairment.  These findings establish 
that, although the veteran's psychiatric disability hindered 
the veteran from advancing in his career to the extent he 
wished, it did not interfere with his consistent employment 
in the same profession from the time he was discharged from 
service.  These findings also establish that, although the 
veteran experienced discomfort in certain social situations 
due to his speech impediment, he was still able to maintain 
successful relationships with family and friends and to 
engage occasionally in social activities, such as going to 
the movies and attending church and meetings.  Given these 
facts, a 50 percent evaluation is warranted under DCs 9400, 
9411.  An evaluation in excess of 50 percent is not 
warranted, however, because according to the medical findings 
of record, the veteran's psychiatric disability has never 
caused deficiencies in family relations, judgment, thinking 
or mood, which is required for the assignment of a 70 percent 
evaluation.   

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's psychiatric 
disability.  The evidence does not establish that this 
disability, alone, has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Rather, it shows that the veteran worked 
consistently since his discharge from service, albeit in a 
lower paying and less responsible position than he would have 
preferred had he not had his speech impediment.  The evidence 
also does not establish that the veteran's psychiatric 
disability has necessitated frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 50 percent for anxiety 
reaction with PTSD.  In reaching its decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  In addition, the Board considered 
the applicability of the benefit-of-the-doubt doctrine, but 
as there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.



ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

An evaluation in excess of 50 percent for anxiety reaction 
with PTSD is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

